Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 12-1030

                         STEVEN SANTANELLI,

                       Plaintiff, Appellant,

                                    v.

                  REMINGTON ARMS COMPANY, LLC,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]



                                 Before

                   Howard, Selya and Thompson,
                         Circuit Judges.


     Michael S. Pezzullo on brief for appellant.
     James B. Vogts, with whom Andrew A. Lothson, Swanson, Martin
& Bell, LLP, Michael J. Daly and Pierce Atwood LLP, were on brief
for appellee.



                             June 11, 2012
          Per Curiam. In this case, the plaintiff, an avid hunter,

sued the defendant, a gun manufacturer, for injuries received when

his rifle accidentally discharged.    After removing the case to

federal court, the defendant sought dismissal for "failure to state

a claim upon which relief can be granted," Fed. R. Civ. P.

12(b)(6), arguing that suit had been brought too late.          The

district court wrote a thoughtful rescript granting the defendant's

motion.   Santanelli v. Remington Arms Co., No. 11-0245, 2011 WL

6003199, at *3 (D.R.I. Nov. 30, 2011).   This appeal ensued.

          We have stated before, and today reaffirm, that when a

district court accurately takes the measure of a case, applies the

appropriate legal rules, and puts forth a convincing rationale, "an

appellate court should refrain from writing at length to no other

end than to hear its own words resonate."    Lawton v. State Mut.

Life Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996).    We regularly

have adhered to this principle where it is applicable, see, e.g.,

Cruz-Ramos v. P.R. Sun Oil Co., 202 F.3d 381, 383 (1st Cir. 2000);

Ayala v. Union de Tronquistas, Local 901, 74 F.3d 344, 345 (1st

Cir. 1996); Holders Capital Corp. v. Cal. Union Ins. Co. (In re San

Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir.

1993), and this case comes within that integument.    Consequently,

we affirm the judgment below for substantially the reasons set

forth in the district court's well-crafted opinion.




                               -2-
            We need go no further.   As the district court explained,

this action was commenced well beyond Rhode Island's three-year

statute of limitations, see R.I. Gen. Laws § 9-1-14(b), and the so-

called discovery rule affords the plaintiff no surcease.



Affirmed.




                                 -3-